Exhibit 99.1 For Immediate Release Date: February 28, 2008 Contact: Mary Beth Steiginga Assistant Secretary 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Reports Earnings for the Year Ending December 31, 2007 Midland Park, NJ - February 28, 2008 - Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, announced today net income earned for the year ended December 31, 2007, of $4.61 million, or $0.87 basic net earnings per share, as compared to net income of $4.75 million or $0.90 per share for the year ended December 31, 2006. Diluted earnings per share was $0.87 for the year ended December 31, 2007 compared to $0.89 for the year ended December 31, 2006. Earnings for the year ended December 31, 2007 were impacted by the receipt of a life insurance payout, which resulted in miscellaneous income of $459,000. During 2006, the Corporation realized a gain of $746,000 for the sale of its credit card portfolio and a loss of $435,000 in the restructuring of its investment portfolio. Net income for the quarter ended December 31, 2007 was $838,000 compared to $1.25 million for the same three-month period in 2006.The net income for the quarter ended December 31, Page 1 of 5 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 28, 2008 2006 included a gain of $746,000 on the sale of the credit card portfolio as well as a loss of $435,000 resulting from the investment portfolio restructuring.Basic and diluted earnings per share for the quarter ended December 31, 2007 were $0.16, compared to $0.24 and $0.23, respectively for the same period in 2006. Net earnings per share data has been restated to reflect a 5% stock dividend paid in November 2007 and 2006. Stewardship Financial Corporation’s total assets reached $571.9 million at December 31, 2007, compared to $519.7 million at December 31, 2006, reflecting total asset growth of 10.0%. Total loans increased $50.6 million, or 13.7%, from $369.5 million at December 31, 2006 to $420.1 million at December 31, 2007. Total deposits increased $38.1 million, or 8.8%, from $434.2 million at December 31, 2006 to $472.3 million at December 31, 2007. Total stockholders’ equity increased 10.1% to $41.1 million at December 31, 2007, compared to $37.3 million a year ago. Paul Van Ostenbridge, President and Chief Executive Officer of Stewardship Financial Corporation and Atlantic Stewardship Bank stated, “We are pleased to report our strong earnings for 2007, considering the extremely challenging interest rate environment. In addition, these earnings were achieved in a year when the Corporation invested in three new branches. We feel Page 2 of 5 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 28, 2008 that increasing our branch network by opening branches in North Haledon, Westwood and Wyckoff will provide strong business development and earnings opportunities in the future.Recognizing the need to capitalize on the total business market we serve, we increased the staffing within the Commercial Lending and Business Development Divisions. These new associates are already producing positive results. We continue to experience strong growth in our commercial and commercial real estate lending markets and are pleased to report that the corporation is not involved in the sub prime mortgage market.Asset quality remains strong and the increases in the loan loss reserve directly correlate to the increase in loans. The management team recognizes that 2008 will also be challenging for community banks. The 2007 investment in business sales and service associates will enhance the Corporation’s earnings in the upcoming year and we are confident the new branches will positively impact earnings in future years.” Stewardship Financial Corporation is the parent company of Atlantic Stewardship Bank, which has banking offices located in Hawthorne, Midland Park, Montville, Pequannock, Ridgewood, Waldwick and Wayne, New Jersey. The Bank opened its newest branches in 2007 in Wyckoff, Westwood and North Haledon, New Jersey. Atlantic Stewardship Bank, opened in 1985, is a community bank serving individuals and businesses, and is well known for tithing ten percent of its pre-tax profit to Christian and local charitable organizations. In 2007, the Bank’s Tithe amounted to $705,000 bringing total donations since the program began to $5,735,000. Page 3 of 5 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 28, 2008 Stewardship Financial Corporation common stock is traded on the NASDAQ Capital market under the symbol SSFN.Please visit our website at www.asbnow.com or call 201-444-7100 for information regarding our products and services. This information disclosed in this document contains certain “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, and may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “plan,” “estimate,” and “potential.”Examples of forward looking statements include, but are not limited to, estimates with respect to the financial condition, results of operations and business of the Corporation that are subject to various factors which could cause actual results to differ materially from these estimates.These factors include: changes in general, economic and market conditions, legislative and regulatory conditions, or the development of an interest rate environment that adversely affects the Corporation’s interest rate spread or other income anticipated from operations and investments. Page 4 of 5 Stewardship Financial Corporation Financial Highlights (unaudited) (In thousands, except per share data) Year ended Three Months Ended December 31, December 31, 2007 2006 2007 2006 Selected Operating Data: Total interest income $ 33,310 $ 30,000 $ 8,735 $ 7,889 Total interest expense 13,880 10,916 3,692 3,109 Net interest income before provision for loan loss 19,430 19,084 5,043 4,780 Provision for loan loss 530 264 250 14 Net interest income after provision for loan loss 18,900 18,820 4,793 4,766 Gain on sale of credit card portfolio - 746 - 746 Gain (loss) on calls and sales of securities 4 (435 ) 4 (435 ) Life insurance proceeds 459 - - - Other interest income 3,951 3,878 993 993 Total Noninterest income 4,414 4,189 997 1,304 Noninterest expense 16,629 15,629 4,579 4,120 Income before income tax expense 6,685 7,380 1,211 1,950 Income tax expense 2,078 2,627 373 698 Net income $ 4,607 $ 4,753 $ 838 $ 1,252 Basic earnings per share $ 0.87 $ 0.90 $ 0.16 $ 0.24 Diluted earnings per share $ 0.87 $ 0.89 $ 0.16 $ 0.23 At December 31, 2007 2006 Selected Financial Data: Total assets $ 571,905 $ 519,749 Total loans, net of deferred loan fees 420,147 369,544 Allowance for loan losses 4,457 4,101 Total deposits 472,299 434,223 Stockholders' equity 41,090 37,306 At or for the year ended December 31, Selected Financial Ratios: 2007 2006 Annualized return on average assets (ROA) 0.86 % 0.96 % Annualized return on average equity (ROE) 11.76 % 13.41 % Tier 1 equity to total assets 8.40 % 8.53 % Book value per share $ 7.74 $ 7.08 All share data has been restated to include the effect of a 5% stock dividend paid in November, 2007 and 2006. Page 5 of 5
